Exhibit 10.4

 

$125,000,000

 

Shuffle Master, Inc.

 

1.25% Contingent Convertible Senior Notes Due 2024

 

PURCHASE AGREEMENT

 

 

April 15, 2004

 

Deutsche Bank Securities Inc.

As Representative of the

Several Initial Purchasers

60 Wall Street

New York, NY 10005

 

Ladies and Gentlemen:

 

Shuffle Master, Inc., a Minnesota corporation (the “Company”), proposes, subject
to the terms and conditions contained herein, to issue and sell to the several
purchasers named in Schedule I hereto (the “Initial Purchasers”) for whom you
are acting as representative (the “Representative”) $125,000,000 in aggregate
principal amount of its 1.25% Contingent Convertible Senior Notes Due 2024 (the
“Firm Securities”).  The Company also proposes to issue and sell at the Initial
Purchasers’ option up to an additional $25,000,000 in aggregate principal amount
of its 1.25% Contingent Convertible Senior Notes Due 2024 (the “Option
Securities” and together with the Firm Securities, the “Securities”) as set
forth below.

 

The Securities are convertible into cash and shares of common stock of the
Company, $.01 par value (the “Common Stock”) together with the rights (the
“Rights”) evidenced by such Common Stock to the extent provided for in the
Shareholder Rights Plan dated June 26, 1998, between the Company and Norwest
Bank Minnesota, N.A., (the “Rights Agreement”). The shares of Common Stock and
accompanying Rights into which the Securities may be convertible are referred to
herein as the “Underlying Securities”.  The Securities are to be issued pursuant
to the terms of an Indenture between the Company and Wells Fargo Bank, National
Association, as Trustee (the “Trustee”).

 

The sale of the Securities and the Underlying Securities will be made without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), in reliance on exemptions from the registration requirements of the
Securities Act.  As Representative, you have advised the Company that the
Initial

 

--------------------------------------------------------------------------------


 

Purchasers will offer and sell the Securities purchased by the Initial
Purchasers hereunder (the “Offering”) in accordance with Section 3 hereof as
soon as you deem advisable.

 

In connection with the Offering, the Company has prepared a preliminary Offering
Memorandum, dated April 15, 2004 (including any and all exhibits and appendices
thereto and the information incorporated by reference therein, the “Preliminary
Offering Memorandum”) and a final Offering Memorandum, dated April 15, 2004
(including any and all exhibits and appendices thereto and the information
incorporated by reference therein, the “Offering Memorandum”).  Each of the
Preliminary Offering Memorandum and the Offering Memorandum sets forth certain
information regarding the Company, the Securities and the Underlying
Securities.  The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum and the Offering Memorandum, and any amendment
or supplement thereto, in connection with the Offering by the Initial
Purchasers.  Unless stated to the contrary, all references herein to the
Offering Memorandum are to the Offering Memorandum, as supplemented or amended
at the date hereof and are not meant to include any amendment or supplement, or
any information incorporated by reference therein subsequent to the date thereof
and any references herein to the terms “amend”, amendment” or “supplement” with
respect to the Offering Memorandum shall be deemed to refer to and include any
information filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), subsequent to the date of the Offering Memorandum which is
incorporated by reference therein.

 

In connection with the Offering, the Company also proposes to enter into a
Registration Rights Agreement, to be dated as of the Closing Date (as defined
below), among the Company and the Initial Purchasers (the “Registration Rights
Agreement”).

 

In consideration of the mutual agreements contained herein and of the interests
of the parties in the transactions contemplated hereby, the parties hereto agree
as follows:

 

1.                             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

(a)                             The Company represents and warrants to the
Initial Purchasers as follows:

 

(i)                                 the Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Minnesota, with the corporate power and authority to own or lease its
properties and conduct its business as described in the Offering Memorandum;
each of the subsidiaries of the Company (each, a “Subsidiary” and collectively,
the “Subsidiaries”) has been duly incorporated and is validly existing

 

2

--------------------------------------------------------------------------------


 

as a corporation in good standing under the laws of the jurisdiction of its
organization, with the corporate power and authority to own or lease its
properties and conduct its business as described in the Offering Memorandum; the
Company and each of the Subsidiaries are duly qualified to transact business in
all jurisdictions in which the conduct of their business requires such
qualification and where the failure to be so qualified would, individually or in
the aggregate, reasonably be expected to result in a material adverse effect on
the earnings, business, management, properties, assets, rights, operations,
condition (financial or otherwise) or prospects of the Company and the
Subsidiaries taken as a whole (a “Material Adverse Effect”); the outstanding
shares of capital stock of each of the Subsidiaries have been duly authorized
and validly issued, are fully paid and non-assessable and are owned by the
Company or another Subsidiary free and clear of all liens, encumbrances and
equities and claims; and no options, warrants or other rights to purchase,
agreements or other obligations to issue or other rights to convert any
obligations into shares of capital stock in the Subsidiaries are outstanding;

 

(ii)                              the issuance and sale of the Securities have
been duly authorized by all necessary corporate action on the part of the
Company and, when executed, authenticated and delivered to and paid for by the
Initial Purchasers in accordance with the terms of this Agreement and the
Indenture, the Securities will be valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and except as enforcement thereof is subject to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law) and will be entitled to the benefits of the Indenture and the
Registration Rights Agreement;

 

(iii)                           the execution and delivery of, and the
performance by the Company of its obligations under, the Indenture have been
duly and validly authorized by all necessary corporate action on the part of the
Company and, when duly executed and delivered by the Company and the other
parties thereto, the Indenture will be a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms except to
the extent that enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to

 

3

--------------------------------------------------------------------------------


 

fraudulent transfers), reorganization, moratorium or other similar laws
affecting creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law);

 

(iv)                          (x) the outstanding shares of Common Stock have
been duly authorized and validly issued and are fully paid and non-assessable;
the shares of Common Stock to be issued upon conversion of the Securities have
been duly authorized and reserved, and when issued upon conversion of the
Securities will be validly issued, fully paid and non-assessable; and no
preemptive or similar rights of stockholders exist with respect to any of the
Common Stock to be issued upon conversion of the Securities; and (y) the Rights,
if any, issuable upon conversion of the Securities have been duly authorized
and, when and if issued upon conversion in accordance with the terms of the
Indenture and the Rights Agreement, will have been validly issued;

 

(v)                             the information set forth under the caption
“Capitalization” in the Offering Memorandum is true and correct in all material
respects; all of the Underlying Securities conform to the description thereof
contained in the Offering Memorandum in all material respects; the form of
certificate for the shares of Common Stock conforms to the corporate law of the
jurisdiction of the Company’s incorporation in all material respects;

 

(vi)                          except as described in or contemplated by the
Offering Memorandum, there are no outstanding securities of the Company
convertible or exchangeable into or evidencing the right to purchase or
subscribe for any shares of capital stock of the Company and there are no
outstanding or authorized options, warrants or rights of any character
obligating the Company to issue any shares of its capital stock or any
securities convertible or exchangeable into or evidencing the right to purchase
or subscribe for any shares of such stock;

 

(vii)                       all of the Underlying Securities issuable upon
conversion of the Securities have been approved for designation upon notice of
issuance on the Nasdaq National Market;

 

(viii)                    each document filed, or to be filed, by the Company
pursuant to the Exchange Act and incorporated, or to be incorporated, by
reference in either the Preliminary Offering Memorandum or the Offering
Memorandum (or any amendment or supplement thereto) at the time filed with the
Securities and Exchange Commission (the “Commission”) conformed, or will

 

4

--------------------------------------------------------------------------------


 

conform, in all material respects with the Exchange Act and the applicable rules
and regulations thereunder; the Preliminary Offering Memorandum as of the date
thereof did not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and the Offering
Memorandum and any amendment or supplement thereto do not contain, and will not
contain, any untrue statement of a material fact, and do not omit, and will not
omit, any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty as to
statements or omissions made in the Preliminary Offering Memorandum, the
Offering Memorandum or any amendment or supplement thereto in reliance upon and
in conformity with written information furnished to them by the Initial
Purchasers specifically for use therein;

 

(ix)                            the consolidated financial statements of the
Company and the Subsidiaries, together with related notes and schedules included
in the Offering Memorandum, present fairly in all material respects the
financial position and the results of operations and cash flows of the Company
and its consolidated Subsidiaries, at the indicated dates and for the indicated
periods; such financial statements and related notes and schedules have been
prepared in accordance with generally accepted accounting principles in the
United States, consistently applied throughout the periods indicated, except as
disclosed therein, and all adjustments necessary for a fair presentation of
results for such periods have been made; the summary financial and statistical
data of the Company and the Subsidiaries included in the Offering Memorandum
present fairly in all material respects the information shown therein and such
data has been compiled on a basis consistent with the financial statements
presented therein and the books and records of the Company;

 

(x)                               Deloitte & Touche LLP, who has certified
certain of the financial statements incorporated by reference in the Offering
Memorandum, are independent public accountants as required by the Securities Act
and the applicable rules and regulations thereunder;

 

(xi)                            except as described in or contemplated by the
Offering Memorandum, there is no action, suit, claim or proceeding pending or,
to the knowledge of the Company, threatened against the Company or any of the
Subsidiaries before

 

5

--------------------------------------------------------------------------------


 

any court or administrative agency or otherwise which, if determined adversely
to the Company or any of the Subsidiaries, would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect or
prevent the consummation of the transactions contemplated hereby or in the
Indenture, the Securities or the Registration Rights Agreement, except as set
forth in the Offering Memorandum;

 

(xii)                         except as described in or contemplated by the
Offering Memorandum, the Company and the Subsidiaries have good and marketable
title to all of the properties and assets reflected in the consolidated
financial statements hereinabove described or described in the Offering
Memorandum and material to the Company’s business or operations, subject to no
lien, mortgage, pledge, charge or encumbrance of any kind except those reflected
in such financial statements or described in the Offering Memorandum and such
liens, mortgages, pledge, charges and encumbrances which are not material in
amount; the Company and the Subsidiaries occupy their leased properties under
valid and binding leases;

 

(xiii)                      except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Company and the Subsidiaries have filed all Federal, State, local and foreign
tax returns which have been required to be filed and have paid all taxes
indicated by such returns and all assessments received by them or any of them to
the extent that such taxes have become due; all tax liabilities have been
adequately provided for in the financial statements of the Company, and the
Company does not know of any actual or proposed additional material tax
assessments;

 

(xiv)                     since the respective dates as of which information is
given in the Offering Memorandum, there has not been any material adverse change
or any development involving a prospective material adverse change in or
affecting the earnings, business, management, properties, assets, rights,
operations, condition (financial or otherwise), or prospects of the Company and
the Subsidiaries taken as a whole, whether or not occurring in the ordinary
course of business, and there has not been any material transaction entered into
or any material transaction that is probable of being entered into by the
Company or the Subsidiaries, other than transactions in the ordinary course of
business and changes and transactions described in or contemplated by the
Offering Memorandum; the Company and the Subsidiaries have no material
contingent obligations which are

 

6

--------------------------------------------------------------------------------


 

not disclosed in the Company’s financial statements which are included in the
Offering Memorandum;

 

(xv)                        neither the Company nor any of the Subsidiaries is
or with the giving of notice or lapse of time or both, will be, in violation of
or in default under i) its amended Articles of Incorporation or Bylaws or ii) 
any agreement, lease, contract, indenture or other instrument or obligation to
which it is a party or by which it, or any of its properties, is bound and,
solely with respect to this clause (B), which violation or default would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; the execution and delivery of this Agreement, the Indenture, the
Securities and the Registration Rights Agreement, and the issuance and sale of
the Securities to the Initial Purchasers by the Company pursuant to this
Agreement, and the issuance by the Company of the Underlying Securities issuable
upon conversion of the Securities and the consummation of the transactions
herein and therein contemplated and the fulfillment of the terms hereof and
thereof will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust or other agreement or instrument to which the Company or any Subsidiary is
a party or by which the Company or any Subsidiary or any of their respective
properties is bound, except for such conflicts, breaches or defaults as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, or of the amended Articles of Incorporation or Bylaws
of the Company or any law, order, rule or regulation, judgment, order, writ or
decree applicable to the Company or any Subsidiary of any court or of any
government, regulatory body or administrative agency or other governmental body
having jurisdiction over the Company or any of the Subsidiaries, except for such
conflicts with gaming regulations that both (x) would not have a Material
Adverse Effect and (y) are not currently known to the Company;

 

(xvi)                     the execution and delivery of, and the performance by
the Company of its obligations under, this Agreement have been duly and validly
authorized by all necessary corporate action on the part of the Company, and
this Agreement has been duly executed and delivered by the Company;

 

(xvii)                  the execution and delivery of, and the performance by
the Company of its obligations under, the Registration Rights Agreement have
been duly and validly authorized by all necessary corporate action on the part
of the Company and, when duly executed and delivered by the Company and the
other parties

 

7

--------------------------------------------------------------------------------


 

thereto, the Registration Rights Agreement will be a valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms,
except to the extent that (x) enforcement thereof may be (1) limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or other similar laws
affecting creditors’ rights generally and (2) subject to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law) and (y) rights to indemnification and contribution thereunder
may be limited under applicable law;

 

(xviii)               each approval, consent, order, authorization, designation,
declaration or filing by or with any regulatory, administrative or other
governmental body necessary in connection with the execution and delivery by the
Company of this Agreement, the Indenture, the Securities and the Registration
Rights Agreement, and the issuance and sale of the Securities to the Initial
Purchasers by the Company pursuant to this Agreement, and the issuance of the
Underlying Securities issuable upon conversion of the Securities and the
consummation of the transactions herein and therein contemplated has been
obtained or made and is in full force and effect, except for (A) the
effectiveness of the Shelf Registration Statement (as such term is defined in
the Registration Rights Agreement) under the Securities Act and the
qualification of the Indenture under the Trust Indenture Act of 1939, as amended
(the “Trust Indenture Act”), in each case as contemplated by the Registration
Rights Agreement, (B) such additional steps as may be necessary to qualify the
Securities for public offering by the Initial Purchasers under state securities
or Blue Sky laws, (C) the filing of audited financial statements and unaudited
pro forma financial statements for CARD Casinos Austria Research and Development
GmbH (“CARD”) with the Commission as described in the Offering Memorandum, (D)
any regulatory approvals that may be required in connection with the Company’s
acquisition of CARD, (E) the Company’s filing of copies of all documents related
to the transaction (I) with the Mississippi Gaming Commission within fourteen
(14) calendar days after the closing of this transaction, (II) with the Nevada
State Gaming Control Board within thirty (30) days of the end of the calendar
quarter in which the transaction is consummated and (III) with other gaming
regulatory authorities and (F) the approvals of the relevant gaming regulatory
authorities (including without limitation the approval of the Nevada Gaming
Commission as described in the Offering

 

8

--------------------------------------------------------------------------------


 

Memorandum) of the Company’s fulfillment of its obligations under the
Registration Rights Agreement;

 

(xix)                       all of the Securities have been designated by the
NASD PORTAL Market (“PORTAL”) as PORTAL-eligible securities in accordance with
the rules and regulations of the National Association of Securities Dealers,
Inc. (the “NASD”);

 

(xx)                          (A) the Company, each of the Subsidiaries and each
of their respective directors and executive officers hold all material licenses,
certificates and permits from governmental authorities, including gaming
regulatory authorities, which are necessary to the conduct of their businesses;
(B) except as described in or contemplated by the Offering Memorandum, the
Company and the Subsidiaries each own or possess the right to use all patents,
patent rights, trademarks, trade names, service marks, service names,
copyrights, license rights, know-how (including trade secrets and other
unpatented and unpatentable proprietary or confidential information, systems or
procedures) and other intellectual property rights (“Intellectual Property”)
necessary to carry on their business in all material respects; neither the
Company nor any of the Subsidiaries has infringed, and, except as described in
or contemplated by the Offering Memorandum, none of the Company or the
Subsidiaries have received notice of conflict with, any Intellectual Property of
any other person or entity; (C) the Company has taken all reasonable steps
necessary to secure interests in such Intellectual Property from its
contractors;  (D) except as described in or contemplated by the Offering
Memorandum, there are no outstanding options, licenses or agreements of any kind
relating to the Intellectual Property of the Company that are material to the
Company and the Subsidiaries taken as a whole; (E) except as described in or
contemplated by the Offering Memorandum, the Company is not a party to or bound
by any options, licenses or agreements with respect to the Intellectual Property
of any other person or entity that are material to the Company and the
Subsidiaries taken as a whole; except as described in or contemplated by the
Offering Memorandum, none of the technology employed by the Company has been
obtained or is being used by the Company in violation of any contractual
obligation binding on the Company or any of its officers, directors or employees
or otherwise in violation of the rights of any persons; (F) except as described
in or contemplated by the Offering Memorandum, the Company has not received any
written or oral communications alleging that the Company has violated, infringed
or conflicted with, or, by conducting its business as set forth in the Offering
Memorandum, would violate,

 

9

--------------------------------------------------------------------------------


 

infringe or conflict with, any of the Intellectual Property of any other person
or entity; and (G) except as described in or contemplated by the Offering
Memorandum, the Company knows of no infringement by others of Intellectual
Property owned by or licensed to the Company;

 

(xxi)                       neither the Company nor any Subsidiary is or, after
giving effect to the offering and sale of the Securities contemplated hereunder
and the application of the net proceeds from such sale as described in the
Offering Memorandum, will be required to register as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”) and the applicable rules and regulations thereunder;

 

(xxii)                    the Company maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (A) transactions are
executed in accordance with management’s general or specific authorization; (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences;

 

(xxiii)                 the Company and the Subsidiaries comply in all material
respects with all Environmental Laws (as defined below), except to the extent
that failure to comply with such Environmental Laws would not, individually or
in the aggregate, result in a Material Adverse Effect; none of the Company or
any of the Subsidiaries is the subject of any pending or threatened federal,
state or local investigation evaluating whether any remedial action by the
Company or any of the Subsidiaries is needed to respond to a release of any
Hazardous Materials (as defined below) into the environment, resulting from the
Company’s or any of the Subsidiaries’ business operations or ownership or
possession of any of their properties or assets or is in contravention of any
Environmental Law that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect; none of the Company or any of
the Subsidiaries has received any notice or claim, nor are there pending or
threatened lawsuits against them, with respect to violations of an Environmental
Law or in connection with any release of any Hazardous Material into the
environment that could reasonably be expected, individually or in the aggregate,
to result in a Material

 

10

--------------------------------------------------------------------------------


 

Adverse Effect; as used herein, “Environmental Laws” means any federal, state or
local law or regulation applicable to the Company’s or any of the Subsidiaries’
business operation or ownership or possession of any of their properties or
assets relating to environmental matters, and “Hazardous Materials” means those
substances that are regulated by or form the basis of liability under any
Environmental Laws;

 

(xxiv)                the Company and each of the Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as is adequate for
the conduct of their respective businesses and the value of their respective
properties;

 

(xxv)                   the Company is in compliance in all material respects
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any material liability; the Company has not
incurred and does not expect to incur any material liability under (A) Title IV
of ERISA with respect to termination of, or withdrawal from, any “pension plan”
or (B) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “pension plan” for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification;

 

(xxvi)                assuming the accuracy of the Initial Purchasers’
representations set forth in Section 3(c) of this Agreement, neither the
Company, nor any of its Affiliates (as defined in Rule 501(b) under the
Securities Act), nor any person acting on its or their behalf has, directly or
indirectly, made offers or sales of any security, or solicited offers to buy any
security, under circumstances that would require the registration of the
Securities or the Underlying Securities issuable upon conversion thereof under
the Securities Act;

 

(xxvii)             neither the Company, nor any of its Affiliates, nor any
person acting on its or their behalf has engaged in any form of general
solicitation or general advertising (as those terms are used in Rule 502(c)
under the Securities Act) in connection with any offer or sale of the Securities
or the Underlying Securities issuable upon conversion thereof in the United
States;

 

11

--------------------------------------------------------------------------------


 

(xxviii)          the Securities satisfy the eligibility requirements of Rule
144A(d)(3) under the Securities Act;

 

(xxix)                  the Company is subject to and in full compliance with
the reporting requirements of Section 13 or Section 15(d) of the Exchange Act;

 

(xxx)                     the Securities, the Underlying Securities, the
Indenture and the Registration Rights Agreement will each conform in all
material respects to the respective descriptions thereof contained in the
Offering Memorandum;

 

(xxxi)                  on and as of the date hereof, no event has occurred or
is continuing which constitutes, or with notice or lapse of time would
constitute, an Event of Default (as defined in Indenture and the Securities);

 

(xxxii)               assuming that (x) the representations and warranties of
the Initial Purchasers in Section 3 hereof are true and (y) the Initial
Purchasers comply with the covenants set forth in Section 3 hereof, the purchase
and sale of the Securities pursuant hereto (including the Initial Purchasers’
proposed offering of the Securities on the terms and in the manner set forth in
the Offering Memorandum and Section 3 hereof) is exempt from the registration
requirements of the Securities Act and does not require the qualification of an
indenture under the Trust Indenture Act;

 

(xxxiii)            there is and has been no failure on the part of the Company
or any of the Company’s directors or officers, in their capacities as such, to
comply in all material respects with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith,
including Section 402 related to loans and Sections 302 and 906 related to
certifications; and

 

(xxxiv)           there are no indentures, notes, loan agreements, mortgages,
deeds of trust, security agreements or other written agreements or instruments
that are material to the Company.

 

2.                             PURCHASE, SALE AND DELIVERY OF THE SECURITIES.

 

(a)                        On the basis of the representations, warranties and
covenants herein contained, and subject to the conditions herein set forth, the
Company agrees to issue and sell to the several Initial Purchasers and each
Initial Purchaser agrees, severally and not jointly, to purchase from the
Company, at a purchase price of 97.0% of the

 

12

--------------------------------------------------------------------------------


 

aggregate principal amount thereof (the “Purchase Price”), plus accrued
interest, if any, from April 21, 2004 to the Closing Date, the principal amount
of Firm Securities set forth opposite the name of such Initial Purchaser in
Schedule I hereto.  Each Security will be convertible at the option of the
holder into a combination of cash and Underlying Securities as provided in the
Securities and the Indenture.  One or more global securities representing the
Firm Securities shall be registered by the Trustee in the name of the nominee of
the Depository Trust Company (“DTC”), Cede & Co., credited to the accounts of
such of its participants as the Representative shall request, upon notice to the
Company at least 48 hours prior to the Closing Date, with any transfer taxes
payable in connection with the transfer of the Securities to the Initial
Purchasers duly paid, and deposited with the Trustee as custodian for DTC on the
Closing Date, against payment by or on behalf of the Initial Purchasers to the
account of the Company of the aggregate Purchase Price therefor by wire transfer
in immediately available funds.  Delivery of and payment for the Firm Securities
shall be made at the offices of Davis Polk & Wardwell, 450 Lexington Avenue, New
York, New York 10017 at 9:30 A.M., New York City time, on the fourth full
business day following the date of this Agreement, or at such other place, time
or date not later than five business days thereafter as the Initial Purchasers
and the Company may agree upon.  Such time and date of delivery against payment
are herein referred to as the “Closing Date.”  (As used herein, “business day”
means a day on which the Nasdaq National Market is open for trading and on which
banks in New York are open for business and are not permitted by law or
executive order to be closed.)

 

(b)                                 In addition, on the basis of the
representations and warranties herein contained and subject to the terms and
conditions herein set forth, the Company hereby grants an option to the Initial
Purchasers to purchase the Option Securities at the Purchase Price set forth in
the first paragraph of this Section 2 plus accrued interest, if any, from
April 21, 2004 to the Option Closing Date (as defined below).  The option
granted hereby may be exercised in whole or in part by giving written notice (i)
at any time before the Closing Date and (ii) only once thereafter within 30 days
after the date of this Agreement, by you, as Representative of the Initial
Purchasers, to the Company setting forth the aggregate principal amount of
Option Securities as to which the Initial Purchasers are exercising the option
and the time and date for delivery of and payment for such Option Securities. 
The time and date for delivery of and payment for such Option Securities shall
be determined by the Representative but shall not be later than ten full
business days after the exercise of such option, nor in any event prior to the
Closing Date (such time and date being herein referred to as the “Option Closing
Date”).  If the date of exercise of the option is two or more days before the
Closing Date, the

 

13

--------------------------------------------------------------------------------


 

notice of exercise shall set the Closing Date as the Option Closing Date.  The
aggregate principal amount of Option Securities to be purchased by each Initial
Purchaser shall be in the same proportion to the total aggregate principal
amount of Option Securities being purchased as the aggregate principal amount of
Firm Securities being purchased by such Initial Purchaser bears to the total
aggregate principal amount of Firm Securities, adjusted by you in such manner as
to avoid fractional Option Securities.  You, as Representative of the Initial
Purchasers, may cancel such option at any time prior to its expiration by giving
written notice of such cancellation to the Company.

 

3.                             OFFERING BY THE INITIAL PURCHASERS.

 

(a)                                  It is understood that the several Initial
Purchasers will offer and sell the Securities in accordance with this Section as
soon as they deem it advisable to do so.  The Securities are to be initially
offered at the offering price set forth in the Offering Memorandum.  The Initial
Purchasers may from time to time thereafter change the price and other selling
terms.

 

(b)                                 Each Initial Purchaser understands and
acknowledges that the Securities and the Underlying Securities to be issued upon
conversion thereof have not been and will not be registered under the Securities
Act (except as contemplated by Section 1 of this Agreement) and may not be
offered or sold, except in compliance with the registration requirements of the
Securities Act or pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the Securities Act.  Accordingly, each
Initial Purchaser agrees that it will offer and sell the Securities only to
persons that it reasonably believes to be qualified institutional buyers as
defined in Rule 144A under the Securities Act.

 

(c)                                  Each Initial Purchaser agrees that neither
it nor any person acting on its behalf has engaged or will engage in any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) in connection with any offer or sale of
the Securities.

 

(d)                                 Each Initial Purchaser agrees that it is an
institutional accredited investor within the meaning of Rule 501(a) under the
Securities Act.

 

4.                                       COVENANTS OF THE COMPANY.

 

The Company covenants and agrees with the Initial Purchasers that:

 

(a)                        The Company will furnish to the Initial Purchasers
and counsel for the Initial Purchasers, without charge, during the period

 

14

--------------------------------------------------------------------------------


 

mentioned in paragraph (d) below, as many copies of the Preliminary Offering
Memorandum and Offering Memorandum, any documents incorporated by reference
therein and any supplements or amendments thereto as they may reasonably
request.

 

(b)                       The Company will not amend or supplement the Offering
Memorandum, other than by filing documents under the Exchange Act which are
incorporated by reference therein, and, prior to the completion of the
distribution of the Securities by the Initial Purchasers (as determined by the
Representative), the Company will not file any document under the Exchange Act
which is incorporated by reference in the Offering Memorandum, in each case
unless the Initial Purchasers previously have been advised of, and furnished
with a copy within a reasonable period of time prior to, the proposed filing and
the Initial Purchasers shall have given their consent to such filing, such
consent not to be unreasonably withheld.  The Company will advise the Initial
Purchasers of the time when any amendment or supplement to the Offering
Memorandum has been made or when any document filed under the Exchange Act which
is incorporated by reference in the Offering Memorandum has been filed with the
Commission and will provide evidence satisfactory to the Initial Purchasers of
each such amendment, supplement or filing.  The Company will prepare promptly
upon request by the Initial Purchasers or counsel for the Initial Purchasers any
amendments or supplements to the Offering Memorandum that may be necessary or
advisable in connection with the distribution of the Securities by the Initial
Purchasers.

 

(c)                        The Company will cooperate with the Initial
Purchasers in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions as the Initial Purchasers may reasonably
have designated in writing and will make such applications, file such documents
and furnish such information as may be reasonably required for that purpose;
provided that the Company shall not be required to qualify as a foreign
corporation in any jurisdiction where it is not now so qualified or to file any
general consent to service of process or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.  The Company will, from time to time, prepare and file such statements,
reports and other documents, as are or may be required to continue such
qualifications in effect for so long a period as the Initial Purchasers may
reasonably request for distribution of the Securities.

 

(d)                       If at any time prior to the date on which all of the
Securities shall have been sold by the Initial Purchasers, any event shall occur
as a result of which, in the judgment of the Company or in the reasonable
opinion of the Initial Purchasers, it becomes necessary to amend or supplement
the Offering Memorandum in order to make the statements

 

15

--------------------------------------------------------------------------------


 

therein, in the light of the circumstances under which they were made, not
misleading, or, if it is necessary at any time to amend or supplement the
Offering Memorandum to comply with applicable law, the Company promptly will
prepare an appropriate amendment or supplement to the Offering Memorandum so
that the Offering Memorandum as so amended or supplemented will not contain
statements that, in light of the circumstances under which they were made, are
misleading, or so that the Offering Memorandum will comply with applicable law.

 

(e)                        No offering, sale, short sale or other disposition of
any shares of Common Stock or other securities convertible into or exchangeable
or exercisable for shares of Common Stock or derivative of Common Stock (or
agreement for such) will be made for a period of 90 days after the date of this
Agreement, directly or indirectly, by the Company otherwise than hereunder or
with the prior written consent of the Representative on behalf of the Initial
Purchasers.  The foregoing sentence shall not apply to (A) any Option Securities
delivered pursuant to this Agreement, (B) any shares of Common Stock issued by
the Company pursuant to existing options, (C) the issuance of shares of Common
Stock as consideration for, and employee options in connection with, the
acquisition of CARD or (D) the issuance of any shares of Common Stock or options
to purchase shares of Common Stock of the Company pursuant to employee benefit
agreements or incentive stock or director stock unit plans in effect as of the
date hereof.

 

(f)                          The Company shall have caused each officer and
director of the Company to furnish to you, on or prior to the date of this
agreement, a letter or letters, in substantially the form attached hereto as
Exhibit A-1 and, in the case of Mark L. Yoseloff, Exhibit A-2 (collectively, the
“Lock-up Agreements”).

 

(g)                       The Company will not, nor will it permit any of its
Affiliates (as defined in Rule 144 under the Securities Act) to, resell any
Securities that have been acquired by any of them.

 

(h)                       Except as contemplated by the Registration Rights
Agreement, neither the Company, nor any of its Affiliates, nor any person acting
on its behalf will, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Securities or the Underlying Securities issuable
upon conversion thereof under the Securities Act.

 

(i)                           Neither the Company nor any of its Affiliates, nor
any person acting on its behalf will engage in any form of general solicitation
or general advertising (as those terms are used in Rule 502(c) under the
Securities Act) in connection with any offer or sale of the Securities.

 

16

--------------------------------------------------------------------------------


 

(j)                           So long as any of the Securities or the Underlying
Securities issuable upon conversion thereof are “restricted securities” within
the meaning of Rule 144(a)(3) under the Securities Act, the Company will, during
any period in which they are not subject to and in compliance with Section 13 or
15(d) of the Exchange Act or exempt from such reporting requirements pursuant to
and in compliance with Rule 12g3-2(b) under the Exchange Act, upon the request
of any holder or prospective purchaser of such restricted securities, provide to
such holder or prospective purchaser of such restricted securities any
information required to be provided by Rule 144A(d)(4) under the Securities
Act.  This covenant is intended to be for the benefit of the holders, and the
prospective purchasers designated by such holders, from time to time of such
restricted securities.

 

(k)                        The Company will cooperate with the Initial
Purchasers and use its best efforts to (x) permit the Securities to be eligible
for clearance and settlement through DTC and such other clearance and settlement
systems that the Initial Purchasers may designate and (y) arrange to have the
Securities be designated by the PORTAL as PORTAL-eligible securities in
accordance with the rules and regulations of the NASD.

 

(l)                           The Company will use its best efforts to cause the
Underlying Securities issuable upon conversion of the Securities to be approved
for designation on the Nasdaq National Market on or prior to the Closing Date
and ensure that the Underlying Securities issuable upon conversion of the
Securities remain authorized for listing following the Closing Date.

 

(m)                     The Company shall apply the net proceeds from its sale
of the Securities as set forth in the Offering Memorandum.

 

(n)                       The Company will not invest, or otherwise use the
proceeds received by the Company from its sale of the Securities in such a
manner as would require the Company or any of the Subsidiaries to register as an
investment company under the Investment Company Act.

 

(o)                       The Company will not take, directly or indirectly, any
action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any securities of the Company.

 

5.                             COSTS AND EXPENSES.

 

The Company will pay all costs, expenses and fees incident to the performance of
its obligations under this Agreement, including, without limiting the generality
of the foregoing, the following:  accounting fees of the Company;

 

17

--------------------------------------------------------------------------------


 

the fees and disbursements of counsel for the Company; the cost of printing and
delivering to, or as requested by, the Initial Purchasers copies of the
Preliminary Offering Memorandum and the Offering Memorandum and any supplements
or amendments thereto and the printing and production of all other documents
connected with the Offering (including this Agreement, the Indenture, the
Registration Rights Agreement and any other related agreements); the Listing Fee
of the Nasdaq National Market; the expenses arising from having the Securities
designated as eligible for trading in the PORTAL market; the expenses associated
with the preparation, issuance and delivery to the Initial Purchasers of the
Securities; the fees and expenses of the Trustee; the expenses of the “roadshow”
and any other meetings with prospective investors in the Securities; and the
costs and expenses of advertising relating to the Offering (other than
advertising costs and expenses that the Initial Purchasers expressly agree to
pay).  The Company shall not, however, be required to pay for any of the Initial
Purchasers’ expenses except that, if this Agreement shall not be consummated
because the conditions in Section 6 hereof are not satisfied, or because this
Agreement is terminated by the Initial Purchasers pursuant to Section 9(a)(i)
hereof, or by reason of any failure, refusal or inability on the part of the
Company to perform any undertaking or satisfy any condition of this Agreement or
to comply with any of the terms hereof on their part to be performed, unless
such failure, refusal or inability is due primarily to the default or omission
of the Initial Purchasers, the Company shall reimburse the Initial Purchasers
for reasonable out-of-pocket expenses, including fees and disbursements of
counsel, reasonably incurred in connection with investigating, marketing and
proposing to market the Securities or in contemplation of performing their
obligations hereunder; but the Company shall not in any event be liable to the
Initial Purchasers for damages on account of loss of anticipated profits from
the sale by it of the Securities.  Notwithstanding the foregoing, the Initial
Purchasers agree to reimburse the Company up to $300,000 of the foregoing
expenses incurred by the Company.

 

6.                             CONDITIONS OF OBLIGATIONS OF THE INITIAL
PURCHASERS.

 

The obligation of the Initial Purchasers to purchase the Firm Securities on the
Closing Date and the Option Securities, if any, on the Option Closing Date are
subject to the accuracy, as of the Closing Date or the Option Closing Date, as
the case may be, of the representations and warranties of the Company contained
herein, and to the performance by the Company of its covenants and obligations
hereunder and to the following additional conditions:

 

(a)                        The Initial Purchasers shall have received on the
Closing Date or the Option Closing Date, as the case may be, the opinion of
Latham & Watkins LLP, special counsel for the Company, dated the Closing Date or
the Option Closing Date, as the case may be, addressed to the Initial Purchasers
to the effect set forth in Exhibit B hereto.

 

18

--------------------------------------------------------------------------------


 

(b)                       The Initial Purchasers shall have received on the
Closing Date or the Option Closing Date, as the case may be, the opinion of
Jerome R. Smith, Senior Vice President and General Counsel to the Company, dated
the Closing Date or the Option Closing Date, as the case may be, addressed to
the Initial Purchasers (and stating that it may be relied upon by counsel to the
Initial Purchasers) to the effect that:

 

(i)                                 based on such counsel’s current knowledge
and after “due inquiry,” and subject to any modifications or qualifications in
Exhibits C, D and E hereto, in connection with the Offering Memorandum, the
statements in (x) “Part, I, Item 1 – Business –Gaming Regulation” and “Part I,
Item 3 – Legal Proceedings” of the Company’s Annual Report on Form 10-K for the
Year Ended October 31, 2003 and “Part 2, Item 1 – Legal Proceedings” of the
Company’s Quarterly Report on Form 10-Q for the Three Months Ended January 31,
2004, both of which are incorporated by reference in the Offering Memorandum and
(y) the Offering Memorandum under the heading “Regulation and Licensing” in the
Offering Memorandum, insofar as such statements constitute a summary of
documents and proceedings referred to therein or matters of law, but subject to
the qualifications and explanatory text which is also contained therein, fairly
summarize in all material respects the information called for with respect to
such documents and matters; and

 

(ii)                              such counsel knows of no material legal or
governmental proceedings pending or threatened against the Company or any of the
Subsidiaries which have not been disclosed in the Company’s Annual Report on
Form 10-K for the Year Ended October 31, 2003, as updated by the Company’s
Quarterly Report on Form 10-Q for the Three Months Ended January 31, 2004.

 

Such counsel’s opinion shall be subject to such limitations as are typical in
attorney opinion letter for Rule 144A offerings.  “Due inquiry” for purposes of
clause (i) shall mean such inquiry as such counsel deems reasonable under all
applicable facts and circumstances.  Such counsel may note in such opinion that
the Director of Compliance does not report to such counsel.

 

(c)                        The Initial Purchasers shall have received on the
Closing Date or the Option Closing Date, as the case may be, the opinion of
Larkin Hoffman Daly & Lindgren, Ltd., Minnesota counsel for the Company, dated
the Closing Date or the Option Closing Date, as the case may be, addressed to
the Initial Purchasers (and stating that it may be relied upon by counsel to the
Initial Purchasers) to the effect that:

 

19

--------------------------------------------------------------------------------


 

(i)                                 this Agreement has been duly authorized,
executed and delivered by the Company;

 

(ii)                              the Company was duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Minnesota, with the power and authority to own or lease its properties and
conduct its business under Minnesota corporate law as described in the Offering
Memorandum under Minnesota law (it being understood that such counsel need
express no opinion with respect to the Company’s qualification to do business
in, good standing in, power, or authority as a foreign corporation or otherwise
under the laws of any other jurisdiction);

 

(iii)                           the execution and delivery of this Agreement,
the Indenture, the Securities, the Registration Rights Agreement and the
issuance and sale of the Securities to the Initial Purchasers by the Company
pursuant to this Agreement, and the issuance of the Underlying Securities
issuable upon conversion of the Securities and the consummation of the
transactions herein and therein contemplated do not and will not conflict with
or result in a breach of any of the terms or provisions of, or constitute a
default under, the amended Articles of Incorporation or Bylaws of the Company;

 

(iv)                          the outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable; the
shares of Common Stock initially issuable upon conversion of the Securities have
been duly authorized and reserved for issuance upon conversion by all necessary
corporate action of the Company and when issued, assuming issuance of such
shares of Common Stock in compliance with the terms of the Notes and the
Indenture, will be validly issued, fully paid and non-assessable; and no
preemptive or similar rights of stockholders exist with respect to any of the
shares of Common Stock initially issuable upon conversion of the Securities; and
the Rights, if any, issuable upon conversion of the Securities in accordance
with the terms of the Indenture and the Rights Agreement, will be validly
issued;

 

(v)                             the statements under the caption “Description of
Capital Stock” in the Offering Memorandum, insofar as such statements constitute
a summary of documents referred to therein or matters of Minnesota corporate
law, fairly summarize such documents and matters in all material respects; and

 

(vi)                          each document filed by the Company pursuant to the
Exchange Act and incorporated by reference in the Offering

 

20

--------------------------------------------------------------------------------


 

Memorandum (or any amendment or supplement thereto) at the time filed with the
Commission conformed in all material respects with the Exchange Act and the
then-applicable rules and regulations thereunder in effect at the time of such
filing (it being understood that such counsel expresses no opinion with respect
to the financial statements and schedules included therein or with respect to
the exhibits filed in, or omitted from, such documents).

 

(d)                       The Initial Purchasers shall have received on the
Closing Date or the Option Closing Date, as the case may be, the opinions of Fox
Rothschild LLP, New Jersey counsel for the Company, Lionel Sawyer & Collins,
Nevada counsel for the Company, and Phelps Dunbar LLP, Mississippi counsel for
the Company, dated the Closing Date or the Option Closing Date, as the case may
be, addressed to the Initial Purchasers (and stating that it may be relied upon
by counsel to the Initial Purchasers) to the effect set forth in Exhibits C, D
and E hereto, respectively.

 

(e)                        The Initial Purchasers shall have received from their
counsel, Davis Polk & Wardwell, an opinion dated the Closing Date or the Option
Closing Date, as the case may be, substantially to the effect of opinions 2, 3,
5 and 6 of Exhibit B.  In addition to the matters set forth above, such opinion
shall also include a statement to the effect that nothing has come to the
attention of such counsel which leads them to believe that the Offering
Memorandum, as of its date or as of the Closing Date or the Option Closing Date,
as the case may be, contained or contains an untrue statement of a material fact
or omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (except that such counsel need express no view as to
financial statements, related notes and schedules and statistical information
therein).  With respect to such statement, Davis Polk & Wardwell may state that
their belief is based upon the procedures set forth therein, but is without
independent check and verification.

 

(f)                          The Initial Purchasers shall have received on each
of the date hereof, the Closing Date and, if applicable, the Option Closing
Date, letters dated the date hereof, the Closing Date or the Option Closing
Date, as the case may be, in form and substance reasonably satisfactory to you,
of Deloitte & Touche LLP confirming that they are independent public accountants
within the meaning of the Securities Act and the applicable published rules and
regulations thereunder and stating that in their opinion the financial
statements and schedules of the Company examined by them and incorporated by
reference in the Offering Memorandum comply in form in all material respects
with the applicable accounting requirements of the Securities Act and the
Exchange Act and the respective related published rules and regulations; and
containing such other statements and

 

21

--------------------------------------------------------------------------------


 

information as is ordinarily included in accountants’ “comfort letters” to
initial purchasers in Rule 144A offerings with respect to the financial
statements and certain financial and statistical information contained or
incorporated by reference in the Offering Memorandum.

 

(g)                       The Initial Purchasers shall have received on the
Closing Date and, if applicable, the Option Closing Date, as the case may be, a
certificate or certificates of the Chief Executive Officer and the Chief
Financial Officer of the Company to the effect that, as of the Closing Date or
the Option Closing Date, as the case may be, each of them severally represents
as follows:

 

(i)                                 the representations and warranties of the
Company contained in Section 1 hereof are true and correct as of the Closing
Date or the Option Closing Date, as the case may be;

 

(ii)                              he or she has carefully examined the Offering
Memorandum (including the documents of the Company incorporated by reference
therein) and, in his or her opinion, as of the Closing Date or Option Closing
Date as the case may be, the statements contained in the Offering Memorandum
(including the documents of the Company incorporated by reference therein) with
respect to the Company were true and correct in all material respects, and, with
respect to the Company, such Offering Memorandum (including the documents of the
Company incorporated by reference therein) does not omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(iii)                           since the respective dates as of which
information is given in the Offering Memorandum, there has not been any material
adverse change or any development involving a prospective material adverse
change in or affecting the business, management, properties, assets, rights,
operations, condition (financial or otherwise) or prospects of the Company and
the Subsidiaries taken as a whole, whether or not arising in the ordinary course
of business; and

 

(iv)                          the Company has performed all covenants and
agreements and satisfied all conditions on its part to be performed or satisfied
under this Agreement at or prior to the Closing Date or the Option Closing Date,
as the case may be.

 

(h)                       The Company shall have furnished to the Initial
Purchasers such further certificates and documents confirming the
representations and

 

22

--------------------------------------------------------------------------------


 

warranties, covenants and conditions contained herein and related matters as the
Initial Purchasers may reasonably have requested.

 

(i)                           The Underlying Securities issuable upon conversion
of the Securities shall have been designated for trading, subject to notice of
issuance, on the Nasdaq National Market and the Securities shall have been
designated as PORTAL-eligible securities.

 

(j)                           Subsequent to the execution and delivery of this
Agreement and prior to the Closing Date, there shall not have occurred any
downgrading, nor shall any notice have been given of any intended or potential
downgrading or of any review for a possible change that does not indicate the
direction of the possible change, in the rating accorded any of the Company’s
securities by any “nationally recognized statistical rating organization,” as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act.

 

(k)                        The Indenture shall have been executed and delivered
by all the parties thereto and the Registration Rights Agreement shall have been
executed and delivered by the Company.

 

(l)                           The Lock-up Agreements described in Section 4(f)
shall be in full force and effect.

 

The opinions and certificates mentioned in this Agreement shall be deemed to be
in compliance with the provisions hereof only if they are in all material
respects satisfactory to the Initial Purchasers.

 

If any of the conditions hereinabove provided for in this Section 6 shall not
have been fulfilled when and as required by this Agreement to be fulfilled, the
Initial Purchasers may terminate their obligations hereunder by notifying the
Company of such termination in writing or by telegram at or prior to the Closing
Date or the Option Closing Date, as the case may be.

 

In such event, the Company and the Initial Purchasers shall not be under any
obligation to each other (except to the extent provided in Sections 5 and 7
hereof).

 

7.                             INDEMNIFICATION.

 

(a)                        The Company agrees:

 

(i)                                     to indemnify and hold harmless each
Initial Purchaser and each person, if any, who controls any Initial Purchaser
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, against any losses, claims, damages or liabilities to which
any such Initial Purchaser or any such controlling person may become subject
under

 

23

--------------------------------------------------------------------------------


 

the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of or are
based upon  (i) any untrue statement or alleged untrue statement of any material
fact contained in any Preliminary Offering Memorandum, the Offering Memorandum
or any amendment or supplement thereto or (ii) the omission or alleged omission
to state therein a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement, or omission or alleged
omission made in any Preliminary Offering Memorandum, the Offering Memorandum,
or any amendment or supplement, in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser specifically for
use in the preparation thereof; and

 

(ii)                                  to reimburse each such Initial Purchaser
and each such controlling person upon demand for any reasonable legal or other
out-of-pocket expenses reasonably incurred by such Initial Purchaser or such
controlling person in connection with investigating or defending any such loss,
claim, damage or liability, action or proceeding or in responding to a subpoena
or governmental inquiry related to the offering of the Securities, whether or
not any such Initial Purchaser or controlling person is a party to any action or
proceeding.  In the event that it is finally judicially determined that such
Initial Purchaser was not entitled to receive payments for legal and other
expenses pursuant to this subparagraph, such Initial Purchaser will promptly
return all sums that had been advanced pursuant hereto.

 

(b)                                 Each Initial Purchaser agrees to indemnify
and hold harmless the Company, each of its directors and officers and each
person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act, against any losses, claims, damages or liabilities to
which the Company or any such director, officer or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in any Preliminary Offering Memorandum, the Offering
Memorandum or any amendment or supplement thereto, or (ii) the omission or the
alleged omission to state therein a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and will reimburse any reasonable legal or other expenses
reasonably incurred by the Company or any such director, officer or controlling
person in connection with investigating or defending any such loss, claim,
damage, liability, action or proceeding; provided, however, that such

 

24

--------------------------------------------------------------------------------


 

Initial Purchaser will be liable in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission has been made in any Preliminary Offering Memorandum, the
Offering Memorandum or such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Company by such Initial
Purchaser specifically for use in the preparation thereof.  This indemnity
agreement will be in addition to any liability which each Initial Purchaser may
otherwise have.

 

(c)                                  In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to this Section 7, such person (the
“indemnified party”) shall promptly notify the person against whom such
indemnity may be sought (the “indemnifying party”) in writing.  No
indemnification provided for in Section 7(a) or (b) shall be available to any
party who shall fail to give notice as provided in this Section 7(c) if the
party to whom notice was not given was unaware of the proceeding to which such
notice would have related and was materially prejudiced by the failure to give
such notice, but the failure to give such notice shall not relieve the
indemnifying party or parties from any liability which it or they may have to
the indemnified party for contribution or otherwise than on account of the
provisions of Section 7(a) or (b).  In case any such proceeding shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party and shall pay as incurred the
fees and disbursements of such counsel related to such proceeding.  In any such
proceeding, any indemnified party shall have the right to retain its own counsel
at its own expense.  Notwithstanding the foregoing, the indemnifying party shall
pay as incurred (or within 30 days of presentation) the reasonable fees and
expenses of the counsel retained by the indemnified party in the event  (i) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel, (ii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them or
(iii) the indemnifying party shall have failed to assume the defense and employ
counsel acceptable to the indemnified party within a reasonable period of time
after notice of commencement of the action.  It is understood that the
indemnifying party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate firm for all such indemnified parties.  Such
firm shall be designated in writing by you in the case of parties indemnified
pursuant to

 

25

--------------------------------------------------------------------------------


 

Section 7(a) and by the Company in the case of parties indemnified pursuant to
Section 7(b).  The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment.  In addition, the
indemnifying party will not, without the prior written consent of the
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding of which
indemnification may be sought hereunder (whether or not any indemnified party is
an actual or potential party to such claim, action or proceeding) unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising out of such claim, action or
proceeding.

 

(d)                                 (i) To the extent the indemnification
provided for in this Section 7 is unavailable to or insufficient to hold
harmless an indemnified party under Section 7(a) or (b) above in respect of any
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) referred to therein, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, damages or liabilities (or actions or proceedings in respect thereof) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Initial Purchasers on the other from the
offering of the Securities.  If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Initial Purchasers on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof), as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other shall be deemed to be in the
same proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total discounts and commissions
received by the Initial Purchasers.  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Initial
Purchasers on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

26

--------------------------------------------------------------------------------

(ii) The Company and the Initial Purchasers agree that it would not be just and
equitable if contributions pursuant to this Section 7(d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 7(d).  The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
referred to above in this Section 7(d) shall be deemed to include any reasonable
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this subsection (d), (i) the Initial
Purchasers shall not be required to contribute any amount in excess of the
discounts and commissions applicable to the Securities purchased by it and (ii)
no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.

 

(e)                                  In any proceeding relating to any
Preliminary Offering Memorandum, the Offering Memorandum or any supplement or
amendment thereto, each party against whom contribution may be sought under this
Section 7 hereby consents to the jurisdiction of any court having jurisdiction
over any other contributing party, agrees that process issuing from such court
may be served upon it by any other contributing party and consents to the
service of such process and agrees that any other contributing party may join it
as an additional defendant in any such proceeding in which such other
contributing party is a party.

 

(f)                                    Any losses, claims, damages, liabilities
or expenses for which an indemnified party is entitled to indemnification or
contribution under this Section 7 shall be paid by the indemnifying party to the
indemnified party as such losses, claims, damages, liabilities or expenses are
incurred.  The indemnity and contribution agreements contained in this Section 7
and the representations and warranties of the Company set forth in this
Agreement shall remain operative and in full force and effect, regardless of (i)
any investigation made by or on behalf of the Initial Purchasers or any person
controlling any Initial Purchaser, the Company, its directors or officers or any
persons controlling the Company, (ii) acceptance of any Securities and payment
therefor hereunder, and (iii) any termination of this Agreement.  A successor to
any Initial Purchaser, or any person controlling any such Initial Purchaser, or
to the Company, its directors or officers or any person controlling the Company,
shall be entitled to the benefits of the indemnity, contribution and
reimbursement agreements contained in this Section 7.

 

27

--------------------------------------------------------------------------------


 

8.                             NOTICES.

 

All communications hereunder shall be in writing and, except as otherwise
provided herein, will be mailed, delivered or faxed and confirmed as follows: 
if to the Initial Purchasers, to Deutsche Bank Securities Inc., 60 Wall Street,
New York, New York 10005; Attention: Syndicate Manager, Fax: (212) 797-9344,
with a copy to Davis Polk & Wardwell, 450 Lexington Avenue, New York, NY 10017,
Attention: Alan Dean and Alan Denenberg, Fax: (212) 450-4800; if to the Company,
to Shuffle Master, Inc., 1106 Palms Airport Drive, Las Vegas, Nevada 89119,
Attention: Jerry Smith, Fax: (702) 270-5161, with a copy to Latham & Watkins
LLP, 885 Third Avenue, New York, NY  10022, Attention: Kirk A. Davenport II, Fax
(212) 751-4864.

 

9.       TERMINATION.

 

(a)                        This Agreement may be terminated by the Initial
Purchasers by written notice to the Company at any time prior to the Closing
Date or any Option Closing Date (if different from the Closing Date and then
only as to Option Securities) if any of the following has occurred: (i) since
the date as of which information is given in the Offering Memorandum, any
material adverse change or any development involving a prospective material
adverse change in or affecting the earnings, business, management, properties,
assets, rights, operations, condition (financial or otherwise) or prospects of
the Company and the Subsidiaries taken as a whole, whether or not arising in the
ordinary course of business, (ii) any outbreak or escalation of hostilities or
declaration of war or national emergency or other national or international
calamity or crisis or change in economic or political conditions if the effect
of such outbreak, escalation, declaration, emergency, calamity, crisis or change
on the financial markets of the United States would, in your reasonable
judgment, make it impracticable or inadvisable to market the Securities or to
enforce contracts for the sale of the Securities, or (iii) suspension of trading
in securities generally on the New York Stock Exchange, the American Stock
Exchange or the Nasdaq National Market or limitation on prices (other than
limitations on hours or numbers of days of trading) for securities on either
such Exchange, (iv) the enactment, publication, decree or other promulgation of
any statute, regulation, rule or order of any court or other governmental
authority which in your opinion materially and adversely affects or may
materially and adversely affect the business or operations of the Company, (v)
the declaration of a banking moratorium by United States or New York State
authorities, (vi) any downgrading, or placement on any watch list for possible
downgrading, in the rating of any of the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Exchange Act); (vii) the suspension of trading of the
Company’s common stock by the Nasdaq National Market, the Commission, or any
other governmental authority or, (viii) the taking of any action by any
governmental body or agency in respect of its monetary

 

28

--------------------------------------------------------------------------------


 

or fiscal affairs which in your reasonable opinion has a material adverse effect
on the securities markets in the United States; or

 

(b)                       as provided in Section 6 of this Agreement.

 

10.                       DEFAULTING INITIAL PURCHASERS.

 

(a)                        If, on the Closing Date or the Option Closing Date,
as the case may be, either of the Initial Purchasers shall fail or refuse to
purchase Securities that it has agreed to purchase hereunder on such date, and
the aggregate principal amount of Securities which such defaulting Initial
Purchaser agreed but failed or refused to purchase is not more than one-tenth of
the aggregate principal amount of Securities to be purchased on such date, the
other Initial Purchaser shall be obligated to purchase the Securities which such
defaulting Initial Purchaser agreed but failed or refused to purchase on such
date; provided that in no event shall the principal amount of Securities that
either Initial Purchaser has agreed to purchase pursuant to this Agreement be
increased pursuant to this Section 10 by an amount in excess of one-ninth of
such principal amount of Securities without the written consent of such Initial
Purchaser.

 

(b)                       If, on the Closing Date, either Initial Purchaser
shall fail or refuse to purchase Firm Securities which it has agreed to purchase
hereunder on such date and the aggregate principal amount of Securities with
respect to which such default occurs is more than one-tenth of the aggregate
principal amount of Firm Securities to be purchased on such date, and
arrangements satisfactory to you and the Company for the purchase of such Firm
Securities are not made within 36 hours after such default, this Agreement shall
terminate without liability on the part of the non-defaulting Initial Purchaser
or of the Company.  In any such case either you or the Company shall have the
right to postpone the Closing Date, but in no event for longer than seven days,
in order that the required changes, if any, in the Offering Memorandum or in any
other documents or arrangements may be effected.  If, on the Option Closing
Date, either Initial Purchaser shall fail or refuse to purchase Option
Securities and the aggregate principal amount of Option Securities with respect
to which such default occurs is more than one-tenth of the aggregate principal
amount of Option Securities to be purchased, the non-defaulting Initial
Purchaser shall have the option to (a) terminate its obligation hereunder to
purchase Option Securities or (b) purchase not less than the principal amount of
Option Securities that such non-defaulting Initial Purchaser would have been
obligated to purchase in the absence of such default.  Any action taken under
this paragraph shall not relieve any defaulting Initial Purchaser from liability
in respect of any default of such Initial Purchaser under this Agreement.

 

29

--------------------------------------------------------------------------------


 

11.                                 SUCCESSORS.

 

This Agreement has been and is made solely for the benefit of the Initial
Purchasers and the Company and their respective successors and assigns, and the
officers, directors and controlling persons referred to herein, and no other
person will have any right or obligation hereunder.  No purchaser of any of the
Securities from the Initial Purchasers shall be deemed a successor or assign
merely because of such purchase.

 

12.                       INFORMATION PROVIDED BY THE INITIAL PURCHASERS.

 

The Company and the Initial Purchasers acknowledge and agree that the only
information furnished or to be furnished by the Initial Purchasers to the
Company for inclusion in the Offering Memorandum consists of the information set
forth in the last paragraph on the front cover page (insofar as such information
relates to the Initial Purchasers) and the information set forth in the first
and eighth paragraphs in each case under the heading “Plan of Distribution”
(insofar as such information relates to the Initial Purchasers).

 

13.                       MISCELLANEOUS.

 

The reimbursement, indemnification and contribution agreements contained in this
Agreement and the representations, warranties and covenants in this Agreement
shall remain in full force and effect regardless of b) any termination of this
Agreement, c) any investigation made by or on behalf of the Initial Purchasers
or any controlling person thereof, or by or on behalf of the Company or its
directors or officers and d) delivery of and payment for the Securities under
this Agreement.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

30

--------------------------------------------------------------------------------


 

If the foregoing letter is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicates hereof,
whereupon it will become a binding agreement among the Company and the Initial
Purchasers in accordance with its terms.

 

 

Very truly yours,

 

 

 

 

 

SHUFFLE MASTER, INC.

 

 

 

 

 

By:

  /s/ Paul Meyer

 

 

 

Name:  Paul Meyer

 

 

Title:  President

 

 

The foregoing Purchase Agreement

is hereby confirmed and accepted as

of the date first above written.

 

DEUTSCHE BANK SECURITIES INC.

As Representative of the several

Initial Purchasers listed on Schedule I

 

By:

/s/ Paul Whyte

 

 

Name: Paul Whyte

 

Title: Managing Director

 

 

By:

/s/ Arthur Goldfrank

 

 

Name: Arthur Goldfrank

 

Title: Director

 

31

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Initial Purchasers

 

Principal Amount of Firm
Securities to be Purchased

 

 

 

 

 

Deutsche Bank Securities Inc.

 

$

100,000,000

 

Goldman, Sachs & Co.

 

25,000,000

 

Total

 

$

125,000,000

 

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

 

April [   ], 2004

 

Deutsche Bank Securities Inc.

As representative of the Initial Purchasers

60 Wall Street

New York, NY 10005

 

Ladies & Gentlemen:

 

The undersigned understands that you, as the representative of the several
purchasers (the “Representative”), propose to enter into a Purchase Agreement
(the “Purchase Agreement”) with Shuffle Master, Inc., a Minnesota corporation
(the “Company”), providing for the offering (the “Offering”) by the several
purchasers, including the Representative (the “Initial Purchasers”), of
securities convertible into shares of common stock, par value $.01, of the
Company (the “Common Stock”).

 

To induce the Initial Purchasers to continue their efforts in connection with
the Offering, the undersigned hereby agrees that, without the prior written
consent of Deutsche Bank Securities Inc., it will not, for a period of 90 days
after the date of the Purchase Agreement, directly or indirectly, offer, sell,
pledge, contract to sell (including any short sale), grant any option to
purchase or otherwise dispose of any shares of Common Stock or enter into any
hedging transaction relating to the Common Stock or make any demand for or
exercise any right with respect to, the registration of any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock.

 

Notwithstanding the foregoing, the undersigned may transfer shares of Common
Stock acquired in open market transactions by the undersigned after the
completion of the Offering.

 

The undersigned agrees that the Company may, and that the undersigned will, (i)
with respect to any shares of Common Stock or other Company securities for which
the undersigned is the record holder, cause the transfer agent for the Company
to note stop transfer instructions with respect to such securities on the
transfer books and records of the Company and (ii) with respect to any shares of
Common Stock or other Company securities for which the undersigned is the
beneficial holder but not the record holder, cause the record holder of such
securities to cause the transfer agent for the Company to note stop transfer
instructions with respect to such securities on the transfer books and records
of the Company.

 

In addition, the undersigned hereby waives any and all notice requirements and
rights with respect to registration of securities pursuant to any agreement,
understanding or otherwise setting forth the terms of any security of the
Company

 

A-1-1

--------------------------------------------------------------------------------


 

held by the undersigned, including any registration rights agreement to which
the undersigned and the Company may be party, provided that such waiver shall
apply only to the proposed Offering, and any other action taken by the Company
in connection with the proposed Offering.

 

The undersigned hereby agrees that, to the extent that the terms of this letter
agreement conflict with or are in any way inconsistent with any registration
rights agreement to which the undersigned and the Company may be a party, this
letter agreement supersedes such registration rights agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this letter agreement.  All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
heirs, personal representatives, successors and assigns of the undersigned.

 

 

Signature:

 

 

 

 

 

Print Name:

 

 

 

A-1-2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

 

April      , 2004

 

Deutsche Bank Securities Inc.

As representative of the Initial Purchasers

60 Wall Street

New York, NY 10005

 

Ladies & Gentlemen:

 

The undersigned understands that you, as the representative of the several
purchasers (the “Representative”), propose to enter into a Purchase Agreement
(the “Purchase Agreement”) with Shuffle Master, Inc., a Minnesota corporation
(the “Company”), providing for the offering (the “Offering”) by the several
purchasers, including the Representative (the “Initial Purchasers”), of
securities convertible into shares of common stock, par value $.01, of the
Company (the “Common Stock”).

 

To induce the Initial Purchasers to continue their efforts in connection with
the Offering, the undersigned hereby agrees that, without the prior written
consent of Deutsche Bank Securities Inc., it will not, for a period of 90 days
after the date of the Purchase Agreement, directly or indirectly, offer, sell,
pledge, contract to sell (including any short sale), grant any option to
purchase or otherwise dispose of any shares of Common Stock or enter into any
hedging transaction relating to the Common Stock or make any demand for or
exercise any right with respect to, the registration of any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock.

 

Notwithstanding the foregoing, the undersigned may transfer (a) shares of Common
Stock acquired in open market transactions by the undersigned after the
completion of the Offering and (b) an aggregate of 10,000 shares of Common Stock
by gift to charities.

 

The undersigned agrees that the Company may, and that the undersigned will, (i)
with respect to any shares of Common Stock or other Company securities for which
the undersigned is the record holder, cause the transfer agent for the Company
to note stop transfer instructions with respect to such securities on the
transfer books and records of the Company and (ii) with respect to any shares of
Common Stock or other Company securities for which the undersigned is the
beneficial holder but not the record holder, cause the record holder of such
securities to cause the transfer agent for the Company to note stop transfer
instructions with respect to such securities on the transfer books and records
of the Company.

 

A-2-1

--------------------------------------------------------------------------------


 

In addition, the undersigned hereby waives any and all notice requirements and
rights with respect to registration of securities pursuant to any agreement,
understanding or otherwise setting forth the terms of any security of the
Company held by the undersigned, including any registration rights agreement to
which the undersigned and the Company may be party, provided that such waiver
shall apply only to the proposed Offering, and any other action taken by the
Company in connection with the proposed Offering.

 

The undersigned hereby agrees that, to the extent that the terms of this letter
agreement conflict with or are in any way inconsistent with any registration
rights agreement to which the undersigned and the Company may be a party, this
letter agreement supersedes such registration rights agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this letter agreement.  All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
heirs, personal representatives, successors and assigns of the undersigned.

 

 

 

Signature:

 

 

 

 

 

Name:

Mark L. Yoseloff

 

 

A-2-2

--------------------------------------------------------------------------------


EXHIBIT B

 

 

53rd at Third

 

885 Third Avenue

 

New York, New York  10022-4834

 

Tel: (212) 906-1200  Fax: (212) 751-4864

 

www.lw.com

 

 

 

FIRM / AFFILIATE OFFICES

 

Boston

 

New Jersey

 

Brussels

 

New York

 

Chicago

 

Northern Virginia

 

Frankfurt

 

Orange County

 

Hamburg

 

Paris

 

Hong Kong

 

San Diego

April 21, 2004

London

 

San Francisco

 

Los Angeles

 

Silicon Valley

 

Milan

 

Singapore

 

Moscow

 

Tokyo

Deutsche Bank Securities Inc.

 

 

Washington, D.C.

Goldman, Sachs & Co.

 

 

File No. 038437-000

 

c/o:

Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, New York  10005

 

Re:

Shuffle Master, Inc.

 

$125,000,000 1.25% Contingent Convertible Senior Notes due 2024

 

Ladies and Gentlemen:

 

We have acted as special counsel to Shuffle Master, Inc., a Minnesota
corporation (the “Company”), in connection with the sale to you (the “Initial
Purchasers”) on the date hereof by the Company, of $125,000,000 in aggregate
principal amount of the Company’s 1.25% Contingent Convertible Senior Notes Due
2024 (the “Notes”) pursuant to a purchase agreement, dated April 15, 2004 (the
“Purchase Agreement”), between you and the Company.  The Notes are being issued
pursuant to an indenture, dated the date hereof (the “Indenture”), between the
Company and Wells Fargo Bank, National Association, as trustee (the “Trustee”). 
This letter is being furnished to you pursuant to Section 6(a) of the Purchase
Agreement.

 

As such counsel, we have examined such matters of fact and questions of law as
we have considered appropriate for purposes of this letter, except where a
specific fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure), and except where
a statement is qualified as to knowledge or awareness (in which case we have
with your consent made no or limited inquiry as specified below).  We have
examined, among other things, the following:



 

(a)                                  The Purchase Agreement;

 

B-1

--------------------------------------------------------------------------------


 

(b)                                 The Indenture, the form of the Note and the
Registration Rights Agreement, dated the date hereof, between you and the
Company (the “Registration Rights Agreement” and, together with the Indenture
and the Notes, the “Operative Documents”);

 

(c)                                  The offering memorandum with respect to the
Notes dated April 15, 2004 (the “Offering Memorandum”);

 

(d)                                 The reports filed by the Company with the
Securities and Exchange Commission (the “Commission”) and incorporated by
reference into the Offering Memorandum (the “Incorporated Documents”); and

 

(e)                                  The court or administrative orders, writs,
judgments or decrees specifically directed to the Company that were identified
to us by an officer of the Company as material to the Company and listed in
Exhibit A (the “Court Orders”).

 

As to facts material to the opinions, statements and assumptions expressed
herein, we have, with your consent, relied upon oral or written statements and
representations of officers and other representatives of the Company, including
the representations and warranties of the Company in the Purchase Agreement.  We
have not independently verified such factual matters.

 

Whenever a statement herein is qualified as to knowledge, awareness, or a
similar phrase, it is intended to indicate that those attorneys in the firm who
have rendered legal services in connection with the transaction referenced above
do not have current actual knowledge of the inaccuracy of such statement. 
However, except as otherwise expressly indicated, we have not undertaken any
independent investigation to determine the accuracy of any such statement.

 

We are opining herein as to the effect on the subject transaction only of the
federal laws of the United States and the internal laws of the State of New
York, and we express no opinion with respect to the applicability thereto, or
the effect thereon, of the laws of any other jurisdiction, or as to any matters
of municipal law or the laws of any local agencies within any state.  Our
opinions and confirmations herein are based upon our consideration of only those
statutes, rules and regulations which, in our experience, are normally
applicable to private placements of convertible debt securities, provided that
no opinion or confirmation is expressed herein or in our separate letter of even
date with respect to federal or state securities laws (except to the extent
stated in numbered paragraph 5 herein), tax laws, antitrust or trade regulation
laws, insolvency or fraudulent transfer laws, antifraud laws, margin
regulations, usury laws, gaming laws or other laws excluded by customary
practice.  We express no opinion as to any state or federal laws or regulations
applicable to the subject transaction because of the nature or extent of the
business of any parties to the Purchase Agreement.  Various matters concerning
the gaming and other internal laws of the states of Nevada, New Jersey and
Mississippi are addressed in the opinions of Fox

 

B-2

--------------------------------------------------------------------------------


 

Rothschild LLP, Lionel Sawyer & Collins and Phelps Dunbar LLP, respectively,
which have been separately provided to you.  We express no opinion with respect
to those matters herein.

 

Subject to the foregoing and the other matters set forth herein, it is our
opinion that, as of the date hereof:

 

1.                                       When executed, issued and authenticated
in accordance with the terms of the Indenture and delivered to and paid for by
you in accordance with the terms of the Purchase Agreement, the Notes will be
legally valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.  The Notes are in the form contemplated
by the Indenture.

 

2.                                       The Indenture is the legally valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms.

 

3.                                       The Registration Rights Agreement is
the legally valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms.

 

4.                                       The execution and delivery of the
Operative Documents and the issuance and sale of the Notes by the Company to you
and the other Initial Purchasers pursuant to the Purchase Agreement on the date
hereof do not:

 

(a)                                  violate any federal or New York statute,
rule or regulation or Court Order applicable to the Company; or

 

(b)                                 require any consents, approvals, or
authorizations to be obtained by the Company, or any registrations, declarations
or filings to be made by the Company, in each case, under any federal or New
York statute, rule or regulation applicable to the Company that have not been
obtained or made.

 

5.                                       No registration of the Notes under the
Securities Act of 1933, as amended, and no qualification of the Indenture under
the Trust Indenture Act of 1939, as amended, is required for the purchase of the
Notes by you or the initial resale of the Notes by you to Subsequent Purchasers,
in each case in the manner contemplated by the Purchase Agreement and the
Offering Memorandum.  We express no opinion, however, as to when or under what
circumstances any Notes initially sold by you may be reoffered or resold.

 

6.                                       The statements in the Offering
Memorandum under the caption “Description of the Notes,” insofar as they purport
to constitute a summary of the terms of the Indenture, the Notes and the
Registration Rights Agreement, are accurate descriptions or summaries in all
material respects.

 

B-3

--------------------------------------------------------------------------------


 

7.                                       With your consent based solely on a
certificate of an officer of the Company as to factual matters, the Company is
not, and immediately after giving effect to the sale of the Notes in accordance
with the Purchase Agreement and the application of the proceeds as described in
the Offering Memorandum under the caption “Use of Proceeds,” will not be
required to be registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

The opinions rendered in paragraphs 1, 2, and 3 above relating to the
enforceability of the Operative Documents, are subject to the following
exceptions, limitations and qualifications: (i) the effect of bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors; (ii) the
effect of general principles of equity, whether enforcement is considered in a
proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith and fair dealing, and the discretion of the court
before which any proceeding therefor may be brought; (iii) the unenforceability
under certain circumstances under law or court decisions of provisions providing
for the indemnification of or contribution to a party with respect to a
liability where such indemnification or contribution is contrary to public
policy; (iv) we express no opinion concerning the enforceability of the waiver
of rights or defenses contained in Section 6.12 of the Indenture; (v) the
unenforceability of any provision requiring the payment of attorneys’ fees,
where such payment is contrary to law or public policy.

 

We have not been requested to express and, with your consent, do not render any
opinion as to the applicability to the obligations of the Company under the
Indenture and the Notes of Section 548 of the United States Bankruptcy Code or
applicable state law (including, without limitation, Article 10 of the New York
Debtor and Creditor Law) relating to preferences and fraudulent transfers and
obligations.

 

With your consent, we have assumed for purposes of this opinion that (i) each of
the parties to the Operative Documents (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization; (b) has
the requisite power and authority to execute and deliver and to perform its
obligations under each of the Operative Documents to which it is a party; and
(c) has duly authorized, executed and delivered each such Operative Document;
(ii) with respect to each of the parties to the Operative Documents other than
the Company, each Operative Document to which it is a party constitutes its
legally valid and binding agreement, enforceable against it in accordance with
its terms; and (iii) the Trustee is in compliance, generally and with respect to
acting as Trustee under the Indenture, with all applicable laws and regulations.

 

This letter is furnished only to you in your capacity as Initial Purchasers and
is solely for your benefit in connection with the transactions covered hereby. 
This letter may not be relied upon by you for any other purpose, or furnished
to,

 

B-4

--------------------------------------------------------------------------------


 

assigned to, quoted to, or relied upon by any other person, firm or other entity
for any purpose (including any person, firm or other entity that acquires Notes
from you) without our prior written consent, which may be granted or withheld in
our sole discretion.

 

 

Very truly yours,

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COURT ORDERS

 

[None]

 

B-6

--------------------------------------------------------------------------------


 

 

53rd at Third

 

885 Third Avenue

 

New York, New York  10022-4834

 

Tel: (212) 906-1200  Fax: (212) 751-4864

 

www.lw.com

 

 

 

FIRM / AFFILIATE OFFICES

 

Boston

 

New Jersey

 

Brussels

 

New York

April 21, 2004

Chicago

 

Northern Virginia

 

Frankfurt

 

Orange County

 

Hamburg

 

Paris

 

Hong Kong

 

San Diego

 

London

 

San Francisco

Deutsche Bank Securities Inc.

Los Angeles

 

Silicon Valley

Goldman, Sachs & Co.

Milan

 

Singapore

 

Moscow

 

Tokyo

 

 

 

Washington, D.C.

c/o:

Deutsche Bank Securities Inc.

 

 

60 Wall Street

File No. 038437-000

 

New York, New York  10005

 

 

Re:

Shuffle Master, Inc.

 

$125,000,000 1.25% Contingent Convertible Senior Notes due 2024

 

Ladies and Gentlemen:

 

We have acted as special counsel to Shuffle Master, Inc., a Minnesota
corporation (the “Company”), in connection with the sale to you (the “Initial
Purchasers”) on the date hereof by the Company, of $125,000,000 in aggregate
principal amount of the Company’s 1.25% Contingent Convertible Senior Notes Due
2024 (the “Notes”) pursuant to a purchase agreement, dated April 15, 2004 (the
“Purchase Agreement”), between you and the Company.  The Notes are being issued
pursuant to an indenture, dated the date hereof, between the Company and Wells
Fargo Bank, National Association, as trustee. This letter is being furnished to
you pursuant to Section 6(a) of the Purchase Agreement.

 

The offering memorandum dated April 15, 2004 with respect to the Notes is herein
called the “Offering Memorandum,” and the reports filed by the Company with the
Securities and Exchange Commission and incorporated in the Offering Memorandum
by reference are sometimes referred to herein collectively as the “Incorporated
Documents.”

 

The primary purpose of our professional engagement was not to establish or
confirm factual matters or financial or quantitative information.  Therefore, we
are not passing upon and do not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in, or incorporated by
reference in, the Offering Memorandum (or the Incorporated Documents), except to
the extent expressly set forth in the numbered paragraph 6 of our opinion letter
to you of even date, and have not made an independent check or verification
thereof (except as aforesaid).  However, in the course of acting as special
counsel to the Company in connection with the preparation by the Company of the

 

B-7

--------------------------------------------------------------------------------


 

Offering Memorandum, we reviewed the Offering Memorandum and the Incorporated
Documents, and participated in conferences and telephone conversations with
officers and other representatives of the Company, the independent public
accountants for the Company, your representatives, and your counsel, during
which conferences and conversations the contents of the Offering Memorandum and
related matters were discussed.  We also reviewed and relied upon certain
corporate records and documents and oral and written statements of officers and
other representatives of the Company and others as to the existence and
consequence of certain factual and other matters.

 

Based on our participation, review and reliance as described above, we advise
you that no facts came to our attention that caused us to believe that the
Offering Memorandum, together with the Incorporated Documents, as of its date or
as of the date hereof, contained or contains an untrue statement of a material
fact or omitted or omits to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; it being understood that we express no belief with respect
to the financial statements, schedules, or other financial data included or
incorporated by reference in, or omitted from, the Offering Memorandum or the
Incorporated Documents.

 

This letter is furnished only to you in your capacity as Initial Purchasers and
is solely for your benefit in connection with the transactions covered hereby. 
This letter may not be relied upon by you for any other purpose, or furnished
to, assigned to, quoted to, or relied upon by any other person, firm or other
entity for any purpose (including any person, firm or other entity that acquires
Notes from you) without our prior written consent, which may be granted or
withheld in our sole discretion.

 

 

Very truly yours,

 

B-8

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Form of Fox Rothschild LLP Opinion]

 

(1)                                  The statements in the Offering Memorandum
under the heading “Regulation and Licensing” and in the Annual Report on Form
10-K for the fiscal year ended October 31, 2003 of the Company under the heading
“Item 1. Business---Gaming Regulation—General Regulatory Licensing and
Approvals” have been reviewed by us and to the extent the same pertain solely to
the New Jersey Casino Control Act and the rules and regulations promulgated
thereunder (the “New Jersey Gaming Laws”), they are accurate and correct in all
material respects and fairly summarize the information called for; and we have
no knowledge of any material legal or governmental proceedings in the State of
New Jersey to which the Company or any affiliate that has licensed gaming
operations in the State of New Jersey (a “New Jersey Gaming Affiliate”) is a
named party wherein a claim of a violation of the New Jersey Gaming Laws is
asserted.

 

(2)                                  Each approval, consent, order,
authorization, designation, declaration or filing (each, a “New Jersey Permit”)
required of or from any governmental or regulatory body (the “New Jersey Gaming
Authorities”) under the New Jersey Gaming Laws necessary in connection with the
execution and delivery by the Company of the Purchase Agreement, the Indenture,
the Securities, the Registration Rights Agreement and the issuance and sale of
the Securities to the Initial Purchasers by the Company pursuant to the Purchase
Agreement, and the issuance of the Underlying Securities issuable upon
conversion of the Securities and the consummation of the transactions therein
contemplated has been obtained or made and is in full force in effect.

 

(3)                                  The execution and delivery by the Company
of the Purchase Agreement, the Indenture, the Securities and the Registration
Rights Agreement and the issuance and sale of the Securities to the Initial
Purchasers by the Company pursuant to the Purchase Agreement, and the issuance
of the Underlying Securities issuable upon conversion do not violate any of the
New Jersey Gaming Laws or any orders or decrees of any executive, legislative,
judicial, administrative or regulatory body of the State of New Jersey known to
us to be binding upon the Company or any of its subsidiaries.

 

(4)                                  Each of the Company and its subsidiaries
has such authorizations from the New Jersey Gaming Authorities as are necessary
to own, lease and operate its respective properties and to conduct its business
in the manner described in the Offering Memorandum (including documents
incorporated by reference therein).

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Form of Lionel Sawyer & Collins Opinion]

 

 

 

(1)                                  The statements under the caption “Gaming
Regulation—Nevada Regulatory Matters” in the Annual Report on Form 10-K for the
fiscal year ended October 31, 2003 of the Company (the “2003 10-K”) and in the
Offering Memorandum under the caption “Regulation and Licensing---Nevada
Regulatory Matters,” insofar as such statements constitute a summary of matters
of Nevada law or Nevada legal conclusions, are correct in all material respects
as of the date of the Purchase Agreement and as of the date hereof.

 

(2)                                  Except as described in or contemplated by
the Offering Memorandum, or as may be required under Nevada “blue sky” laws, as
to which such counsel need express no opinion, each approval, consent, order,
authorization, designation, declaration or filing by or with any Nevada
regulatory, administrative or other governmental body necessary in connection
with the execution and delivery by the Company of the Purchase Agreement, the
Indenture, the Securities, the Registration Rights Agreement and the issuance
and sale of the Securities to the Initial Purchasers by the Company pursuant to
the Purchase Agreement, and the issuance of the Underlying Securities issuable
upon conversion of the Securities and the consummation of the transactions
therein contemplated has been obtained or made and is in full force and effect,
except for (A) the Company’s filing of copies of all documents related to the
transaction with the Nevada State Gaming Control Board within thirty (30) days
after the end of the calendar quarter in which the transaction is consummated
and (B) the approvals of the Nevada State Gaming Control Board and the Nevada
Gaming Commission of the Company’s fulfillment of its obligations under the
Registration Rights Agreement as a public offering of securities.

 

(3)                                  The Company has all authorizations,
approvals, consents, orders, licenses, certificates and permits required of or
from any governmental or regulatory body under the Nevada Gaming Control Act and
the rules and regulations promulgated thereunder (the “Nevada Gaming Laws”)
(each, a “Nevada Permit”) to own, lease and license its assets and properties,
to conduct its business as its business and properties are described in the 2003
10-K and the Offering Memorandum.  To the best of such counsel’s knowledge, the
Company has fulfilled and performed in all material respects all of its
obligations with respect to Nevada Permits and, to the best of such counsel’s
knowledge, the Company is not in violation of any term or provision of any such
Nevada Permit, nor has any event occurred which allows, or after notice or lapse
of time would allow, revocation or termination thereof or which could result in
any material impairment of the rights of the holder of any such Nevada Permits.

 

D-1

--------------------------------------------------------------------------------


 

(4)                                  The execution and delivery by the Company
of the Purchase Agreement, the Indenture, the Securities and the Registration
Rights Agreement and the issuance and sale of the Securities to the Initial
Purchasers by the Company pursuant to the Purchase Agreement, and the issuance
of the Underlying Securities issuable upon conversion do not violate any of the
Nevada Gaming Laws or any orders or decrees of any executive, legislative,
judicial, administrative or regulatory body of the State of Nevada known to such
counsel to be binding upon the Company or any of its subsidiaries, provided that
(A) the Company files copies of all documents related to the transaction with
the Nevada State Gaming Control Board within thirty (30) days after the end of
the calendar quarter in which the transaction is consummated, and (B) the
Company obtains approvals from the Nevada State Gaming Control Board and the
Nevada Gaming Commission of the Company’s fulfillment of its obligations under
the Registration Rights Agreement as a public offering of securities, before the
shelf registration statement covering the Securities is declared effective.

 

(5)                                  Shuffle Master Holding Company, Inc.
(“Holding”) has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Nevada and has corporate power
and authority to own, lease and operate its properties and to conduct its
business as described in the Offering Memorandum (including documents
incorporated by reference therein).

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

 

April 21, 2004

 

Deutsche Bank Securities Inc.

As Representative of the

Several Initial Purchasers

60 Wall Street

New York, NY 10005

 

Re:                               Shuffle Master, Inc.

 

11205-1

 

Ladies and Gentlemen:

 

We have acted as special Mississippi counsel to Shuffle Master, Inc., a
Minnesota corporation  (the “Company”), in connection with the sale by the
Company to the Initial Purchasers of up to $125,000,000 in aggregate principal
amount of the Company’s 1.25% Contingent Convertible Senior Notes due 2024 (the
“Securities”), pursuant to a purchase agreement dated April 15, 2004 (the
“Purchase Agreement”), between you, as representative for the Initial
Purchasers, and the Company.  This letter is being furnished to you pursuant to
Section 6(d) of the Purchase Agreement.  Capitalized terms not defined herein
shall have the meanings assigned to them in the Purchase Agreement. 
Additionally, the term “Mississippi Gaming Laws” means the Mississippi Gaming
Control Act and the rules and regulations promulgated thereunder.

 

In connection with the opinions delivered herein, we have examined only the
Confidential Offering Memorandum (the “Offering Memorandum”) and the Purchase
Agreement.  We have reviewed such documents only for the limited purpose of the
opinions rendered herein, and do not give any opinion or statement as to the
sufficiency or accuracy of the disclosure provided therein, the enforceability
thereof or the applicability of the forms used or compliance with the
requirements of such forms.  We also render no opinion as to federal securities
laws or state securities laws or “blue sky” laws with respect to the
transactions contemplated by the Offering Memorandum.

 

In connection with the opinions herein, we have also examined and relied upon
that letter from Larry Gregory, Executive Director of the Mississippi Gaming

 

E-1

--------------------------------------------------------------------------------


 

Commission (the “Gaming Commission”), dated April 15, 2004, pertaining to the
Securities offering.

 

OPINIONS

 

Based upon the foregoing and subject to the other limitations, assumptions and
qualifications set forth herein, we are of the opinion that:

 

(1)                                  Except as provided in paragraph A below,
each approval, consent, order, authorization, designation, declaration or filing
by or with the Gaming Commission necessary for (i) the execution and delivery by
the Company of the (a) Purchase Agreement and (b) the Indenture and the
Registration Rights Agreement as those documents are described in the Offering
Memorandum, (the Indenture and the Registration Rights Agreement being referred
to herein as the “Other Transaction Documents”), (ii) the issuance and sale of
the Securities to the Initial Purchasers by the Company pursuant to the Purchase
Agreement, and (iii) the issuance of the Underlying Securities issuable upon
conversion of the Securities has been obtained or made and is in full force and
effect.

 

(2)                                  The execution and delivery by the Company
of the Purchase Agreement and the Other Transaction Documents, the issuance and
sale of the Securities to the Initial Purchasers by the Company pursuant to the
Purchase Agreement, and the issuance of the Underlying Securities issuable upon
conversion of the Securities, do not violate any of the Mississippi Gaming Laws.

 

(3)                                  Each of the Company and Shuffle Master of
Mississippi, Inc. (“Shuffle Mississippi”) has such authorizations from the
Gaming Commission as are necessary to conduct its business as described in the
“Summary: Shuffle Master, Inc.” section of the Offering Memorandum.

 

(4)                                  Based solely on a certificate from the
Mississippi Secretary of State, Shuffle Mississippi has been duly incorporated
and is validly existing as a corporation in good standing in Mississippi.

 

ASSUMPTIONS, EXCEPTIONS AND QUALIFICATIONS

 

The opinions expressed herein are subject to the following additional
assumptions, exceptions, qualifications and limitations:

 

E-2

--------------------------------------------------------------------------------


 

A.                                   As part of the Gaming Commission “shelf
approval” granted to the Company and its affiliated companies and subsidiaries,
including Shuffle Mississippi, for public offerings or private placements of its
securities, the Company is required to report to the Executive Director of the
Gaming Commission all public offerings and private placements of its securities
by simultaneously filing with the Executive Director “all related reports,
statements, etc. (and amendments thereto)” that must be filed with the U.S.
Securities and Exchange Commission, or, if no Securities and Exchange Commission
filing or reporting is required, by filing copies of “all documents related to
the transaction” within fourteen (14) calendar days after closing the
transaction.  It is our understanding that the transactions contemplated by the
Purchase Agreement and the Other Transaction Documents do not require a filing
with the Securities and Exchange Commission at this time, and, therefore, the
Company is required within fourteen (14) calendar days after the closing of this
transaction to file with the Gaming Commission “copies of all documents related
to the transaction.”  However, any future filing made with the Securities and
Exchange Commission related to the transactions contemplated by the Purchase
Agreement and the Other Transaction Documents must simultaneously be filed with
the Gaming Commission.  Additionally, as part of said “shelf approval,” the
Company is required within fourteen (14) calendar days after the closing of this
transaction to file with the Executive Director a report of all participants in
the transaction, which shall include (at a minimum) the name, amount of
securities issued and purchase price.  Furthermore, you should be aware that the
Gaming Commission (as part of said “shelf approval” granted to the Company and
its affiliated companies and subsidiaries) has granted the Executive Director
the power to issue an interlocutory stop order with respect to any public
offering or private placement by the Company.

 

B.                                     Except with respect to the opinion
expressed above in Opinion paragraph 3 regarding authorizations from the Gaming
Commission, the opinions expressed above do not extend to, and we express no
opinion as to, whether the Company and Shuffle Mississippi have made any filings
or obtained or maintained any authorizations or permits required by or necessary
for the operation of their respective businesses.

 

C.                                     Our opinions expressed above in Opinion
paragraphs 1 and 2 as to the lack of any required approval, consent, order,
authorization, designation, declaration or filing by or with the Gaming

 

E-3

--------------------------------------------------------------------------------


 

Commission and as to compliance with Mississippi Gaming Laws are based upon a
review of those statutes and regulations which, in our experience, are normally
applicable to transactions of the type contemplated by the Purchase Agreement
and Other Transaction Documents.

 

D.                                    The recipients of this opinion understand
and acknowledge that notwithstanding (but without negating) the opinion stated
in Opinion paragraph 3 above, the parties to and the transactions contemplated
by Purchase Agreement and the Other Transaction Documents, and the suitability
of the Company and Shuffle Mississippi to conduct their businesses, remain
subject to continuing review by the Gaming Commission, and the Company and
Shuffle Mississippi are subject from time to time to administrative proceedings
or investigations.  In particular, the opinion expressed in Opinion paragraph 3
relates only to authorizations on the date hereof, and we do not express an
opinion or imply that such authorizations will continue, or that such matters
will not be affected by facts and circumstances known to us on the date hereof.

 

E.                                      You should be aware that the Gaming
Commission retains broad discretion to require any person directly or indirectly
involved with a gaming licensee to apply for a license or finding of
suitability, including, without limitation, a lender, holder of indebtedness or
greater than 5% beneficial owner of a gaming licensee or registered publicly
traded corporation.  For example, if, as a result of the transactions described
in the Purchase Agreement and the Other Transaction Documents, any person that
does not already hold a Gaming Commission finding of suitability or
“institutional investor” waiver will beneficially own more than 5% of the stock
of the Company or Shuffle Mississippi, the Gaming Commission may require that
person to apply for a finding of suitability or an “institutional investor”
waiver.

 

F.                                      Except only as expressly stated
otherwise above, we have not undertaken any independent investigation,
verification, or inquiry as to the existence or non-existence of any facts,
judgments, legal or governmental proceedings or other matters but have relied
solely on the actual knowledge of the attorneys in this firm that have actively
represented the Company and Shuffle Mississippi in connection with this opinion
letter.  No inference as to our knowledge of the existence or non-existence of
facts, other than the facts of which we have obtained actual knowledge, should
be

 

E-4

--------------------------------------------------------------------------------


 

drawn from our representation of the Company and Shuffle Mississippi.  The
Company and Shuffle Mississippi use other legal counsel in addition to our firm,
and accordingly there exist matters of a legal and/or factual nature pertaining
to the Company and Shuffle Mississippi which are not addressed by this opinion
and with respect to which we have not been consulted.

 

Except as expressly stated otherwise above, the foregoing opinions are based on
and are limited to the Mississippi Gaming Laws, and we render no opinion with
respect to other laws of the state of Mississippi or to other laws or the law of
any other jurisdiction.  Furthermore, no opinion is expressed herein as to the
effect of any future acts of the parties or changes in existing law.  We
undertake no responsibility to advise you of any changes after the date hereof
in the law or the facts presently in effect that would alter the scope or
substance of the opinions herein expressed.  This letter expresses our legal
opinion as to the foregoing matters based on our professional judgment at this
time; it is not, however, to be construed as a guaranty, nor is it a warranty
that a court considering such matters would not rule in a manner contrary to the
opinions set forth above.

 

The opinions expressed herein are rendered as of the date hereof, are intended
solely for the benefit of the Initial Purchasers as set forth in the Purchase
Agreement and may not be used, quoted, circulated, referenced, or relied upon by
any other person without our prior written consent.

 

 

Yours very truly,

 

 

 

 

 

Phelps Dunbar, L.L.P.

 

E-5

--------------------------------------------------------------------------------